NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3713-19

ESTATE OF MARC COOPER
AND JEAN ABBOTT,

           Plaintiff-Appellant,

v.

AHS HOSPITAL CORPORATION/
MORRISTOWN MEDICAL
CENTER1 and MARIAN LEE, in
her capacity as an employee of
Morristown Medical Center and
her individual capacity,

     Defendants-Respondents.
_____________________________

                    Submitted January 6, 2022 – Decided June 28, 2022

                    Before Judges Mitterhoff and Alvarez.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Docket No. L-0655-18.

                    Bedi Rindosh, Attorneys-at-Law, attorneys                                      for
                    appellant (Jason A. Rindosh, on the briefs).


1
    Improperly pled as Morristown Medical Center.
            Weber Gallagher Simpson Stapleton Fires & Newby,
            LLP, attorneys for respondent AHS Hospital
            Corporation/ Morristown Medical Center (Kenneth M.
            Brown, of counsel and on the brief; Anna K.
            Papamarkos, on the brief).

PER CURIAM

      Plaintiffs Estate of Marc Cooper and Jean Abbott appeal from an April 3,

2020 order granting defendant Morristown Medical Center's (MMC) motion for

summary judgment.      After a careful consideration of the record and the

applicable law, we reverse and remand.

      We discern the following facts from the record. On January 13, 2017,

Marc Cooper suffered a drug overdose at the residence of Marian Lee, where he

had been renting a room with his girlfriend, Michelle Lehnert. This resulted in

Cooper's hospitalization at MMC. Coincidentally, Lee worked as an emergency

room nurse at MMC and was on duty the day of Cooper's hospitalization. After

Cooper's admission to the hospital, through a process that remains unclear, a

"Patient/Family Contact List" was generated listing "Roger Cooper (father) as

the primary contact and Marian Lee as the secondary contact." Roger Cooper




                                                                         A-3713-19
                                      2
had arrived at the hospital prior to Cooper's mother, Abbott. Plaintiffs allege—

and MMC does not dispute—that no one signed the contact form. 2

      Later that day, Cooper's sister texted Lee seeking the keys to Cooper's

vehicle and his cell phone, which Lee purportedly failed to provide. Cooper's

family also alleged that Lee entered Cooper's hospital room twice on January 13

to inquire about his status, including while Cooper's family members were

present, and therefore had access to Cooper's medical records. At some point

following these two visits, Cooper's mother and sister went to the nurses' station

and requested that no one enter Cooper's hospital room except for his treatment

team and immediate family. Plaintiffs do not allege Lee entered Cooper's

hospital room again. According to plaintiffs' expert report, "Lee did not provide

any direct care to Marc Cooper during his hospital stay." On January 15, 2017,

two days after his admittance to the hospital, Cooper died from the overdose.

      On April 6, 2018, plaintiffs filed a nine-count complaint against MMC

and Lee alleging breach of privacy, conversion, unjust enrichment, legal fraud,

negligence/implied bailment, intentional infliction of extreme emotional

distress, negligence/respondeat superior, common law right to privacy, and


2
  Despite this stipulation, the record contains a copy of the Family Contact List
that features a signature, allegedly Abbott's, at the bottom of the second and
final page.
                                                                            A-3713-19
                                        3
punitive damages. On October 1, 2018, plaintiffs sent MMC discovery requests

for "Form C Interrogatories," "Supplemental Interrogatories," and a "First

Notice to Produce." After filing an Answer, Lee filed an Offer of Judgment

which was accepted by plaintiffs, resulting in a November 13, 2018 settlement

of the claims against Lee only.

      As to MMC, the suit alleged only breach of privacy, intentional infliction

of emotional distress, negligence, breach of the common law right to privacy,

and punitive damages. 3 On April 23, 2019, MMC filed an unopposed motion to

alter the track assignment of the matter to medical malpractice Track III.

Plaintiffs then filed the appropriate Affidavit of Merit (AOM) and a

supplemental AOM on May 30, 2019, and July 2, 2019, respectively.

      On August 6, 2019, MMC moved to dismiss the complaint, which the trial

court denied. Plaintiffs filed a motion to compel, alleging MMC's discovery

responses were incomplete. On November 8, 2019, the court granted the motion,

ordering MMC to "provide the complete medical records of Marc Cooper" and

"produce a privilege log for any documents withheld from discovery



3
  MMC attempted to file its answer on July 25, 2018; however, due to an issue
with the eCourts filing, this effort was unsuccessful, resulting in default.
Plaintiffs agreed to vacate the default, and MMC filed its answer on March 26,
2019.
                                                                          A-3713-19
                                       4
production[.]" On November 15, 2019, plaintiffs sent MMC "a Second Notice

to Produce with demands specific to their policies, procedures and protocols

[concerning] patient privacy, as well as records related to the training and

supervision of Marian Lee."

      Before complying with the Second Notice to Produce, MMC moved for

summary judgment on January 10, 2020.         That same day, MMC's counsel

represented to plaintiffs' counsel via email that the discovery pertaining to the

"requested policies and procedures" would be provided in the near future. On

January 22, 2020, following MMC's purported failure to produce the desired

discovery materials, "[p]laintiffs filed a motion to strike [MMC's] [a]nswer for

failure to provide discovery." On February 26, 2020, the court entered a Consent

Order that terminated plaintiffs' pending discovery motion, extended the final

discovery end date until August 15, 2020, required MMC to provide the

outstanding discovery no later than March 6, 2020, and extended the time for

service of plaintiffs' expert report until May 15, 2020. On March 6, 2020, MMC

responded to plaintiffs and produced the requested discovery. On April 3, 2020,

after a hearing, the court granted MMC's motion for partial summary judgment,

dismissing all counts with prejudice. The court found "[p]laintiffs have failed

to establish a prima facie case that [MMC] breached any duty owing to them.


                                                                           A-3713-19
                                       5
The [p]laintiffs [also had] failed to establish a prima facie case of liability under

respondeat superior."

      On April 17, 2020, plaintiffs nevertheless served MMC with "the expert

report of Janice Schwartz, MSN, RN-BC[.]" On May 12, 2020, the court denied

plaintiffs' motion for reconsideration. This appeal followed.

      On appeal, plaintiffs present the following arguments for our

consideration:

             POINT I

             THE [TRIAL] COURT'S ORDER GRANTING
             SUMMARY JUDGMENT SHOULD BE REVERSED
             BECAUSE      DEFENDANT   MMC    OWED
             PLAINTIFF[S] A NON-DELEGABLE DUTY TO
             PROTECT PATIENT PRIVACY THAT WAS
             VIOLATED.

             POINT II

             THE [TRIAL] COURT'S ORDER GRANTING
             SUMMARY JUDGMENT SHOULD BE REVERSED
             BECAUSE DEFENDANT MMC VIOLATED ITS
             DUTY TO PREVENT EMPLOYEES FROM
             INVADING MARC COOPER'S PRIVACY RIGHTS.

             POINT III

             THE [TRIAL] COURT'S ORDER GRANTING
             SUMMARY JUDGMENT SHOULD BE REVERSED
             BECAUSE DEFENDANT MMC IS RESPONSIBLE
             FOR THE TORTS OF ITS EMPLOYEES UNDER
             THE DOCTRINE OF RESPONDEAT SUPERIOR.

                                                                               A-3713-19
                                         6
            POINT IV

            THE [TRIAL] COURT'S ORDER GRANTING
            SUMMARY     JUDGEMENT    SHOULD     BE
            REVERSED BECAUSE DEFENDANT MMC IS
            LIABLE FOR THE TORTS OF ITS EMPLOYEES
            UNDER APPLICABLE AGENCY PRINCIPLES.

            POINT V

            THE   [TRIAL]  COURT  SHOULD   HAVE
            DETERMINED THAT CO-DEFENDANT LEE
            ADMITTED FAULT BY ACCEPTANCE OF HER
            OFFER OF JUDGMENT.

            POINT VI

            THE [TRIAL] COURT ORDER GRANTING
            SUMMARY JUDGMENT SHOULD BE REVERSED
            BECAUSE DISCOVERY WAS ONGOING.

            POINT VII

            THE [TRIAL] COURT ORDER DENYING
            RECONSIDERATION   OF   THE   SUMMARY
            JUDGMENT ORDER SHOULD BE REVERSED
            BASED ON THE NEW EVIDENCE SUBMITTED.

      We review a trial court's grant of summary judgment de novo, applying

the same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346

(2017). Summary judgment must be granted "if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and


                                                                             A-3713-19
                                        7
that the moving party is entitled to a judgment or order as a matter of law."

Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224

N.J. 189, 199 (2016) (quoting R. 4:46-2(c)).

                                        A.

      Initially, we reject plaintiffs' argument that MMC's duty to protect patient

privacy was non-delegable. "In cases involving a significant risk of grave harm,

. . . the duty owed to the public may be too important to allow its delegation

. . . and therefore the legislature or the court may impose a nondelegable duty

on the principal." Great N. Ins. Co. v. Leontarakis, 387 N.J. Super. 583, 591

(App. Div. 2006). "[U]nder modern principles of agency law[,] liability of an

employer for the torts of an employee acting outside the scope of his [or her]

employment is permitted when the conduct violates a non-delegable duty of the

employer." J.H. v. Mercer Cnty. Youth Det. Ctr., 396 N.J. Super. 1, 17 (App.

Div. 2007). "The primary reason for imposing a nondelegable duty on the

principal is that the duty is of extraordinary importance to the public."

Leontarakis, 387 N.J. Super. at 592.

      The test for a non-delegable duty is a fact-specific inquiry and turns on

considerations such as "the relationship among the relevant parties, . . . the

nature of the risk, warranted by the opportunity and ability to exercise care, [and


                                                                             A-3713-19
                                        8
whether the duty is] grounded in the public policy of [New Jersey]." Davis v.

Devereux Found., 209 N.J. 269, 278 (2012); see, e.g., J.D.A. v. N.J. Dep't of

Corr., 189 N.J. 413, 417 (2007) (acknowledging that New Jersey Department of

Corrections bears "a non[-]delegable duty to assure adequate medical care to

inmates," which includes, inter alia, "maintaining and making available to

inmates complete and accurate medical records[.]"); In re Stransky, 130 N.J. 38,

44 (1992) (finding an "attorney's fiduciary responsibility for client trust funds

[to be] a non-delegable duty.")

      Here, our inquiry centers on whether patient confidentiality qualifies as a

matter of "extraordinary importance to the public." See Leontarakis, 387 N.J.

Super. at 592. We acknowledge that "the Hospital Patients' Bill of Rights Act

incorporates the privilege and protects the right of hospital patients to privacy

and confidentiality of their medical records to the extent consistent with

providing adequate medical care." Smith v. Datla, 451 N.J. Super. 82, 103 (App.

Div. 2017). However, while no one disputes the importance of shielding a

patient's medical records from public view, plaintiffs do not present persuasive

evidence that this court should overturn the presently applicable standard —a

duty to take "reasonable steps to maintain the confidentiality of [a] plaintiff's

medical records"—and replace it with the more stringent non-delegable duty


                                                                           A-3713-19
                                       9
standard. See Est. of Behringer v. Med. Ctr. at Princeton, 249 N.J. Super. 597,

642 (App. Div. 1991). This step "would . . . represent a significant expansion

of New Jersey tort law" as it would expose hospitals and medical centers to

absolute liability for breaches of medical privacy committed by their

employees—regardless of the "[m]easures taken by the employer to guard

against" such breaches. Davis, 209 N.J. at 289.

      In addition, we are mindful that we "should normally defer to the [New

Jersey] Supreme Court with respect to the creation of a new cause of action" and

therefore, we decline to hold—for the time being—that hospitals possess a non-

delegable duty to ensure patient confidentiality. Riley v. Keenan, 406 N.J.

Super. 281, 297 (App. Div. 2009).

                                 B.

      We also reject plaintiffs' argument that Lee's Offer of Judgment should be

deemed an admission of liability. "An offer of judgment pursuant to Rule 4:58

is designed to encourage parties to settle claims that ought to be settled, saving

time, expense, and averting risk, while the specter of the continued prosecution

of the lawsuit remains." Serico v. Rothberg, 234 N.J. 168, 179 (2018). These

settlement offers, however, are not evidence of liability absent a specific

provision in the settlement saying so. Petro-Lubricant Testing Labs., Inc. v.


                                                                            A-3713-19
                                       10
Adelman, 233 N.J. 236, 262 (2018).           "A settlement generally 'reflects

ambiguously on the merits of the action' and is not a determination of whether

the allegations are true or false." Ibid. (quoting McCubbrey v. Veninga, 39 F.3d

1054, 1055 (9th Cir. 1994)). Thus, plaintiffs' contention that MMC's liability

"was established as a matter of law" based on the settlement agreement has no

merit and requires no further discussion. See R. 2:11-3(e)(1)(E).

                                       C.

      Although we conclude that MMC does not have a non-delegable duty to

ensure patient confidentiality and that the offer of judgment did not conclusively

establish MMC's liability, we find nonetheless that we must reverse and remand

the case because granting summary judgment was premature. "Although Rule

4:46-1 permits a party to move for summary judgment before the close of

discovery, '[g]enerally, summary judgment is inappropriate prior to the

completion of discovery.'" Branch v. Cream-O-Land Dairy, 459 N.J. Super.

529, 541 (App. Div. 2019) (alteration in original) (quoting Wellington v. Est. of

Wellington, 359 N.J. Super. 484, 496 (App. Div. 2003)).           "A motion for

summary judgment is not premature merely because discovery has not been

completed, unless plaintiff is able to 'demonstrate with some degree of

particularity the likelihood that further discovery will supply the missing


                                                                            A-3713-19
                                       11
elements of the cause of action.'" Badiali v. N.J. Mfrs. Ins. Grp., 220 N.J. 544,

555 (2015) (quoting Wellington, 359 N.J. Super. at 496).

      Here, discovery was unfinished at the time the court granted MMC's

motion for summary judgment. In particular, Lee herself had yet to be deposed.

The record is therefore incomplete concerning vital facts including the

preparation of the Patient/Family Contact List. Plaintiffs advance the theory

that, if Lee and/or other MMC staff played a role in its creation, liability could

attach insofar as the list authorized Lee to be present in Cooper's hospital room.

      In its written order granting summary judgment, the court held:

            [T]here was a "Patient Family [C]ontact form" that was
            completed (by whom it was completed remains an
            unanswered question) which had Lee's name on it as a
            person allowed to visit Cooper's room. The record is
            inadequate to conclude who prepared the form, and
            when, and who provided the information contained
            thereon. The form, however, is not, for these reasons
            given any weight in the [c]ourt's analysis. While it may
            have been relevant as to [p]laintiffs' claims against Lee,
            it has no relevance to the claims against [d]efendant. . .
            . [N]o evidence has been presented to the [c]ourt to
            show how or in what manner that form was used/not
            used by hospital staff to allow or deny access to
            Cooper's hospital room. The court further notes that, in
            view of the busy and sometimes fast moving efforts of
            the treatment team to provide care to . . . Cooper,
            described by . . . Abbott in her deposition, and the
            constant traffic of personnel, it would be contrary to
            logic and common sense to conclude that the hospital
            would be under a duty to essentially have guards

                                                                            A-3713-19
                                       12
               stationed at every hospital room as a matter of course
               to deny entry to other hospital health care professionals
               as efforts are underway to save a patient's life.

      Ironically, the court declined to accord any weight to the Contact List

because "[t]he record [was] inadequate" and plaintiffs failed to present evidence

as to how the form was generated and subsequently used by hospital staff. This

was error. Discovery was ongoing, and plaintiffs still sought precisely the sort

of evidence that would cure the inadequacies the trial court cites to justify

omitting the Contact List from its analysis. Had discovery continued until Lee's

deposition, plaintiffs could have gleaned the information they needed to defeat

summary judgment. See Badiali, 220 N.J. at 555.

      Lee, however, refused to be deposed until the resolution of MMC's

summary judgment motion. Cooper's medical records consisted of a "hybrid

chart" that featured both handwritten and electronic elements; plaintiffs' expert

alleged in her report that "reviewing an audit trail" would have enabled the

parties to determine if "a breach in the privacy of [Cooper's] electronic medical

record" occurred. Given the present uncertainty as to whether Lee accessed

Cooper's medical records, this case represents a clear instance where additional,

relevant information may have been obtained had the court permitted discovery

to continue.


                                                                           A-3713-19
                                         13
                                        D.

      The curtailing of discovery denied plaintiffs an opportunity to cure the

inadequate record the court cited in support of its summary judgment decision,

especially when it came to plaintiffs' respondeat superior and apparent agency

claims.

      The Restatement provides:

            A master or other principal who is under a duty to
            provide protection for or have care used to protect
            others and who confides the performance of such duty
            to a servant or other person is subject to liability to such
            others . . . for harm caused to them by the failure of
            such agent to perform the duty.

            [Restatement (Second) of Agency § 214 (Am. Law Inst.
            2018).]

"Under respondeat superior, an employer can be found liable for the negligence

of an employee causing injuries to third parties, if, at the time of the occurrence,

the employee was acting within the scope of his or her employment." Carter v.

Reynolds, 175 N.J. 402, 408-09 (2003). The court found Lee had not been acting

within the scope of her employment when she twice accessed Cooper's hospital

room and held plaintiffs "alleged no facts that would lead the [c]ourt to

determine that the [p]laintiff reasonably believed that [Lee] came to Cooper's

hospital room on the authority of [MMC]."


                                                                              A-3713-19
                                        14
      Plaintiffs argue, however, Lee acted with apparent authority to enter

Cooper's hospital room "by use of the instrumentalities provided to her by . . .

MMC, namely her identification badge and scrubs work uniform."

      To invoke apparent authority,

            the plaintiff must establish, (1) that the appearance of
            authority has been created by the conduct of the alleged
            principal and it cannot be established "alone and solely
            by proof of [conduct by] the supposed agent, "(2) that
            a third party has relied on the agent's apparent authority
            to act for a principal, and (3) that the reliance was
            reasonable under the circumstances.

            [Mercer v. Weyerhaeuser Co., 324 N.J. Super. 290, 318
            (App. Div. 1999) (alteration in original) (emphasis
            added) (citations omitted).]

      Plaintiffs' theory of apparent authority may have been advanced by the

completion of discovery concerning MMC's training and procedures for

preserving confidentiality, and Lee's understanding of her concerns regarding a

patient whom she knew personally but was not under her care. Abbott may have

"reasonably believed that . . . Lee came to Cooper's hospital room on the

authority of [MMC]." However, as Lee had not been deposed, the trial court's

dismissal of the claims was simply premature as it was based on an incomplete

record.




                                                                          A-3713-19
                                       15
      Because we find that the court prematurely granted summary judgment,

plaintiffs' argument regarding their motion for reconsideration is moot, and we

need not address it. On remand, discovery should include Lee's deposition. To

the extent we have not addressed plaintiffs' remaining arguments, we find they

lack sufficient merit to warrant discussion in a written opinion. See R. 2:11-

3(e)(1)(E).

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-3713-19
                                     16